219 Ga. 48 (1963)
131 S.E.2d 563
TURNER
v.
BALKCOM, Warden.
22025.
Supreme Court of Georgia.
Submitted May 13, 1963.
Decided May 29, 1963.
Sam Johnson, for plaintiff in error.
Eugene Cook, Attorney General, Howard P. Wallace, Assistant Attorney General, B. Daniel Dubberly, Jr., Deputy Assistant Attorney General, contra.
ALMAND, Justice.
Claude Turner sought his release from the Georgia State Prison by a writ of habeas corpus. After a hearing he was remanded to the custody of the respondent, R. P. Balkcom, Warden.
The ground upon which he sought his release was that with good time allowance he had served sufficient time on his minimum sentence to be given a conditional release.
In his response the warden filed a plea of res judicata on the ground that the prisoner filed on October 22, 1962, in the City Court of Reidsville, a petition for a writ of habeas corpus on *49 the identical grounds upon which he seeks his release in the instant case and that after a hearing, on October 29, 1962, he was remanded to the custody of respondent and that the judgment rendered in that case is final and bars the institution of a second habeas corpus action.
The record discloses that the petition in this case is a verbatim copy of the petition filed in October, 1962. The parties and the issues being identical in the two cases, the former judgment, being, final and unreversed, is binding here and bars this, the second petition for the writ of habeas corpus, Perry v. McLendon, 62 Ga. 598, and is conclusive on the question of the legality of the alleged detention. Plunkett v. Neal, 201 Ga. 752 (41 SE2d 157); Sanders v. McHan, 206 Ga. 155 (56 SE2d 281).
The court did not err in remanding petitioner to the custody of the respondent.
Judgment affirmed. All the Justices concur.